DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on January 21, 2022 is acknowledged.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The references cited within the IDS document submitted on May 31, 2020 have been considered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “second trench provided in the semiconductor substrate” (from claim 1, line 31) must be shown or the feature canceled from the claim.
Applicant note: the trench referenced above is depicted in the drawing (e.g. figure 3) being provided in layers numbered 7, 3, and 6, which are formed with epitaxial layer numeral 2.  The trench is not provided in the semiconductor substrate which is 
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification (Title)
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claim 6 is objected to because of the following informalities:
In line 9: change “second semiconductor” to - - second semiconductor layer - - 
(in order to avoid a lack of antecedent basis problem)
	In line 27:  change “elecrode” to - - electrode - - 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (US 10,468,402 B1, hereinafter referred to as ‘Park’).
As to claim 1, Park teaches a semiconductor device (see figures 2A-2H), comprising: 
a MOS structure part that includes: 
a semiconductor substrate (202) of a first conductivity type (N-type), having a front surface and a back surface opposite to the front surface (see figure 2F, see column 5, lines 58-60), 
a first semiconductor layer (204) of the first conductivity type (N-type), provided at the front surface of the semiconductor substrate (202) and having an impurity et seq), 
a second semiconductor layer (218) of a second conductivity type (P-type), provided at the first side of the first semiconductor layer (204) and having a first side and a second side that is opposite to the first side and faces the semiconductor substrate (see figure 2F), 
a plurality of first semiconductor regions (220) of the first conductivity type (N-type), selectively provided in a surface layer of the first side of the second semiconductor layer (see figure 2F), 
a plurality of first trenches (i.e. 206A, 206B, 206C from figure 2A-2B) each penetrating a corresponding one of the plurality of first semiconductor regions and the second semiconductor layer, and reaching the first semiconductor layer, 
a plurality of gate electrodes (212A, 212B, 212C) each provided in a corresponding one of the plurality of first trenches, via a gate insulating film (210) – (see figure 2G), 
an interlayer insulating film (210-1) provided on the plurality of gate electrodes (see figure 2G), 

a second electrode (226C, i.e. the drain) provided at the back surface of the semiconductor substrate (202) – see figure 2H); and RESPONSE TO RESTRICTION/ ELECTION REQUIREMENT16/888,748 AND AMENDMENT 2Atty. docket: ASA-309 
a plurality of temperature sensing portions (i.e. diode 250), each of which is provided in a region through which a main current flows in an ON state of the semiconductor device, and each of the plurality of temperature sensing portions includes: 
the semiconductor substrate, 
the first semiconductor layer, 
a second trench (208, from figure 2A-2B) provided in the semiconductor substrate, 
a first polysilicon layer (212-1) of the first conductivity type (N-type) and a second polysilicon layer (214-1A, 214-2) of the second conductivity type (P-type), provided in the second trench via an insulating film (210) – (see figure 2F), 
a cathode electrode (226A, figure 2H) electrically connected to the first polysilicon layer (212-1), and an anode electrode (226B, figure 2H) electrically connected to the second polysilicon layer (214-1A, 214-2) – (see also column 9, lines 43 et seq).

claim 6, Park teaches a method (figures 2A-2H) of manufacturing the semiconductor device of claim 1, the method comprising: 
forming the first semiconductor layer (204); 
forming the second semiconductor layer (218);
selectively forming the first semiconductor regions (220);
forming the first trenches and the second trenches (20^A-C, 208);
forming the gate electrodes via the gate insulating film (212A-C, 210);
forming the first polysilicon layers and the second polysilicon layers (212-1, 214-1A, 214-2);
forming the interlayer insulating film 210-1);
forming the first electrodes (i.e. the source electrodes), the anode electrode, and the cathode electrode; and forming the second electrode (i.e. the drain electrode) – (226A, 226B, 226C).

Allowable Subject Matter
Claims 2-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see the attached form PTO-892 for pertinent cited art.


				Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott B. Geyer (telephone: 571-272-1958). The examiner can normally be reached on Monday to Friday, 10AM - 4PM.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at: http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles D Garber (telephone: 571-272-2194).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/SCOTT B GEYER/           Primary Examiner, Art Unit 2812